Title: To George Washington from David Forman, 23 March 1783
From: Forman, David
To: Washington, George


                        
                            Sir
                            Freehold 23d March 1783
                        
                        My Brother Mr Ezekiel Forman and his Wife have obtained permission from the States of Maryland, Pensylvania
                            & New Jersey to go into New York for the purpose of endevouring to make a sittlement with Hugh Wallace of that
                            place respecting a large sum of Money in his Mr Wallaces hands as Executor to the estate of John Neilson Unkle to the
                            pesent Mrs Forman—The testator dyed in the infancy of Mrs Forman and directed the Money to remain in the Hands of the
                            Executors Vizt of Waddle Cunningham then a Mercht in New York (but now residing in Ireland) and the before Mintioned Hugh
                            Wallace, and to keep it at Interest for her use untill she should Arrive at the age of twenty one years—That period has arrived since the British held possession of New York—In 1779 my Brother applyed for and obtained
                            permission to go in, but finally declined makeing use of it least some political suspisions might arrise,
                            And would still decline on the same principles was he not well Informed that Hugh Wallace the only remaining
                            Exct. in America is shortly to leave the Continent for Europe and will if not inabled to make a
                            Settlement with him in New York very probably loose the whole—the passports My Brother has obtained
                            from Govr Livingston permits his Bringing out from New york any sum of Money he may receive. 
                        But as we are Informed Mr Wallace is one of the proscribed persons by the State of New
                            York my Brother is apprehensive there will be greate dificulty in Bringing him to a settlement if
                            payment is demanded in Money, As Your Excly is well Informed the police of New York does not retrospect to any contracts
                            prior to the establishment of that office, but leaves every former transaction to the pleasure of the parties—my Brother
                            therefore Concludes that allthough there is very little probability of receiving Money from Mr Wallace—that he might very
                            probably receive in payment property that Wallace As a Mercht holds in his hand and Could not Conveniently either turn
                            into Money or Convey to Europe.
                        On that presumption my Brother engaged mi to wait on Your Excly and solicit a permit to bring out from New
                            York any Kind of Goods wares or Merchendize (Goods of British Manufactor Excepted) that he may be able to recover from Mr
                            Wallace in lieu of his demand or in case of an evacuation while he may be detained in New York a protection from your
                            Excly for any property he may recover and have in his possession—I had appointed
                            this Morning to set out for the purpose of waiting on Your Excly but have unexpectedly received Notice to attend a Jury of
                            partition in which I am Materially Conserned that debars me the Honour of a personal attendance and
                            Induces me to make that request in writing that I would not have done personally in
                            a Matter less Important to a Family of whose Attachments and Integrity I presume there cannot be a possable doubt.
                        I would therefore intreat Your Excly if not absolutely incompatible—to furnish to Ezekiel
                            Forman passports for bringing the property he may recover from New York & a protection for his property in New
                            York if an evacuation should take place while transacting his business to be applyed as the Occasion may be. I have the
                            Honour to be Your Excly Most Obdt Humble Servt
                        
                            David Forman
                        
                    